                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Donald P. Vogel,                                       Case No. 17-cv-3459 (WMW/LIB)

                            Plaintiff,
                                                  ORDER GRANTING SUMMARY
       v.                                                JUDGMENT

Thomas Roy et al.,

                            Defendants.


      In this civil rights action, Defendants Thomas Roy, Commissioner of the Minnesota

Department of Corrections, and Patrick Courtney, Minnesota Department of Corrections

Program Manager of Records and Sentence Administration, move for summary judgment.

(Dkt. 16.) For the reasons addressed below, Defendants’ motion is granted.

                                    BACKGROUND

      Plaintiff Donald P. Vogel commenced this civil rights action under 42 U.S.C. § 1983

on July 31, 2017, more than 10 years after pleading guilty to first-degree driving while

impaired (DWI), a violation of Minn. Stat. §§ 169A.20, subd. 1, 169A.24. Vogel alleges

that he was unlawfully incarcerated for purported violations of conditional release terms

that were not imposed as part of his 2006 sentence.

      When imposing a custodial sentence for a first-degree DWI offense, a Minnesota

District Court must also direct the commissioner of corrections to “place the person on

conditional release for five years” following the period of incarceration.         Minn.

Stat. § 169A.276, subd. 1(d). However, the District Court’s “failure . . . to direct the
commissioner of corrections to place the person on conditional release, as required in

[Section 169A.276, subd. 1(d)], does not affect the applicability of the conditional release

provisions to the person.” Id. Until 2011, the Minnesota Department of Corrections (DOC)

interpreted Section 169A.276, subd. 1(d), as a requirement to place a first-degree DWI

offender on conditional release for five years even when the sentencing court did not

impose a conditional release term in its judgment and warrant of commitment.

       In 2011, the Minnesota Court of Appeals held that, unless the sentencing court

expressly includes conditional release as part of the offender’s sentence, the imposition of

conditional release is not authorized under Section 169A.276, subd. 1(d). Newcomb v. Roy,

No. A10-2075, 2011 WL 2437489 (Minn. Ct. App. June 20, 2011). After the Newcomb

decision, the DOC commenced an audit of sentences imposed for first-degree DWI to

determine whether any offender had been placed on conditional release without an express

pronouncement of conditional release as a part of the sentence imposed. When the DOC

audited Vogel’s sentence, he was incarcerated for violating his conditional release although

it had not been imposed as a part of his sentence. The DOC released Vogel from prison on

March 1, 2012.

       Count I of Vogel’s complaint alleges that his imprisonment for the nine months

following the Newcomb decision violated the Fourteenth Amendment to the United States

Constitution.    Count II alleges that Defendants violated the Eighth and Fourteenth

Amendments to the United States Constitution by acting with deliberate indifference when

they imposed a term of conditional release after the expiration of Vogel’s “judicially




                                             2
imposed sentence.” And Count III alleges a Minnesota tort claim of false imprisonment.

Defendants Roy and Courtney seek summary judgment on multiple grounds.

                                       ANALYSIS

       Summary judgment is properly granted when the evidence, as viewed in the light

most favorable to the nonmoving party, establishes that there is “no genuine dispute as to

any material fact” and the moving party is “entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Windstream Corp. v. Da Gragnano, 757 F.3d 798, 802-03 (8th

Cir. 2014). Vogel concedes that there are no disputed material facts, and he agrees with

Defendants’ legal analysis. As such, Vogel concedes that Defendants are entitled to

judgment as a matter of law. Two grounds for summary judgment that Defendants advance

are dispositive, and the Court addresses each in turn.

       First, Defendants argue that Vogel’s Section 1983 claims, Counts I and II, are barred

by Heck v. Humphrey, 512 U.S. 477 (1994). A plaintiff cannot successfully challenge

under Section 1983 the validity of a conviction or the length of imprisonment unless “the

conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.”         Id. at 486-87.

Defendants argue that, because Counts I and II of Vogel’s complaint challenge the validity

and length of his imprisonment, and his sentence has not been reversed, expunged, or

declared invalid by an authorized state tribunal, Heck’s “favorable-termination rule” has

not been satisfied.




                                             3
       Vogel concedes that Counts I and II of his complaint challenge the validity and

length of his imprisonment during the conditional-release phase of his sentence. He also

concedes that Newcomb did not invalidate his sentence because, as an unpublished decision

of the Minnesota Court of Appeals, Newcomb lacks precedential value. See Minn.

Stat. § 480A.08, subd. 3(c). This Court agrees. Because Vogel’s sentence has not been

reversed, expunged, or declared invalid by a state tribunal authorized to make such

determination, Vogel’s federal claims, Counts I and II, are barred. See Heck, 512 U.S. at

486-87.

       Count III, Vogel’s Minnesota false-imprisonment claim, is barred by the two-year

statute of limitations for such claims. See Minn. Stat. § 541.07(1); see also Mellett v.

Fairview Health Servs., 634 N.W.2d 421, 423 (Minn. 2001) (applying the two-year statute

of limitations for false-imprisonment claims). Vogel’s false-imprisonment claim accrued

on March 1, 2012, the date of his release from DOC confinement. See id. at 424

(concluding that plaintiff’s false-imprisonment claim accrued on the date the alleged

imprisonment ended). But Vogel commenced this action on July 31, 2017, more than three

years after the statute of limitations expired on March 1, 2014. For this reason, Vogel’s

state-law claim for false imprisonment, Count III, is time-barred.

       Finally, Vogel’s complaint also names as defendants “John and Jane Doe” and

“John and Jane Roe,” employees of the Minnesota DOC. But Vogel has not established

the identity of these individuals, and the deadline to amend the pleadings has passed. As

such, Vogel’s complaint is dismissed without prejudice as to these unnamed defendants.

See, e.g., Estate of Rosenberg ex rel. Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995)


                                             4
(affirming dismissal of unidentified defendants about whom no factual allegations were

made); Gold Star Taxi & Transp. Serv. v. Mall of Am. Co., 987 F. Supp. 741, 753 (D. Minn.

1997) (dismissing claims against ten “John Doe Defendants” sua sponte when “after the

completion of discovery, Plaintiffs have not ascertained the identity of or established any

facts regarding these unnamed Defendants”).

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     The motion of Defendants Thomas Roy and Patrick Courtney for summary

judgment, (Dkt. 16), is GRANTED as to these defendants.

      2.     Plaintiff Donald P. Vogel’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE as to Defendants John and Jane Doe and John and Jane Roe.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: May 3, 2019                                     s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            5
